At the outset, I would like to express our support to the victims of the recent hurricanes as well as those of the earthquakes in Mexico. Such natural disasters brutally destroy lives and dreams and bring about instability and insecurity. Above all, however, such tragedies are akin to a warning shot. They remind us of the utter urgency of the need to work together against global warming. In that regard, I would like to welcome and support the initiative undertaken by French President Emmanuel Macron in the wake of the Paris Agreement on Climate Change aimed at establishing a genuine and far-reaching compact for the environment.
Unquestionably, we can no longer postpone what we need to do today. For many countries, in particular the island States in the Pacific, the Indian Ocean and the Caribbean, such natural phenomena have an immediate impact on their survival. We must bequeath our children a planet where they can live and breathe, enriched by biological diversity. Let us use the best of our intelligence and our ability to innovate in order to rise to that existential challenge.
We all want a better world. We want to fight relentlessly against all forms of injustice, inequality and discrimination, whether on the basis of skin colour, religion, gender, culture of sexual orientation. And we all want to advance universal fundamental freedoms. When we want the best for our countries and for our fellow citizens, there can be no question of the importance of the freedom of the press and of expression. All too often, elections are manipulated, justice is undermined, corruption is widespread and there is a purposeful lack of transparency. Both national and international institutions must guarantee personal freedoms and work constantly to achieve emancipation and greater dignity for all. Of course, sovereignty must be fully respected, but it cannot be used as a shield or an excuse for attempting to legitimize atrocities or force submission.
This is not a lecture on morals or about dictating, by will or force, a ready-made model democracy. This is about convincing others, through steady and constant dialogue, of the need to unreservedly defend our universal values on behalf of each and every human being, no matter where they are from or where they are going. Diplomatic ruptures have never helped to advance universal values, and abandoning dialogue is often an act of cowardice that also abandons those fighting for greater freedom in their country.
We all want a safer world. Peace, security and stability are the best ways to guarantee that we can all live our lives to the full, having enough to eat, having work, having a home and being able to send our children to school. Yet still today there are too many conflicts, wars and hatred tearing hopes and dreams apart.
No continent is spared the scourge of terrorism. Fomenting hatred and spreading the poison of division is the grim goal of terrorists, whose senseless, barbaric acts of murder destroy families’ futures. None of us can remain indifferent to that, and my country is therefore participating, with others, in the Global Coalition against Da’esh. Military forces on the ground have forced Da’esh to retreat in Iraq and Syria, and we are committed to supporting the countries that have been destroyed in their efforts to rebuild.
But we must always continue the fight to protect our universal values of freedom, tolerance, respect and non-discrimination. Our desire to live together in harmony despite our differences and with respect for each other’s cultures and customs must prevail. In that regard, I would like to recall the wise and ever- pertinent words of Gandhi, who said that if we answer hatred with hatred, we only spread it.
Another threat to world security is the uncontrolled proliferation of arms, particularly nuclear weapons. While the world is in turmoil and there are numerous conflict zones, the most lasting and mutually beneficial solutions will always be political and diplomatic in nature rather than military. The agreement concluded after several years of intense negotiations with Iran on the nuclear issue must be safeguarded and implemented. My country has many major differences with Iran but the agreement is nonetheless a channel for dialogue aimed at reducing tensions and threats. It is an opportunity to agree on our goals and deal with our differences peacefully. Rejecting it without proposing any alternative seems neither wise nor desirable.
The situation in North Korea is also enlightening on this issue. In contrast to the situation with Iran, here there was no continuous process of dialogue and negotiation. The result has been a dangerous escalation that is jeopardizing peace and security. We condemn the country’s autocratic and provocative regime, but merely condemning it is not enough. We should all mobilize in order to prepare the ground for dialogue, including invoking the responsibility borne by such actors as China and Russia.
Economic development must serve social cohesion. Growth rates, even in double figures, are not necessarily a guarantee of the fair and equitable distribution of wealth. Capitalism is a means, nothing more or less, for serving social and economic development. We support free trade and we want an open global economy. The free flow of goods, services and knowledge should promote shared development and progress. Sustainable development is not possible without development, and we cannot eradicate poverty without increasing prosperity. Free enterprise must be geared to the true economy, the production of good and services and job creation. We must strengthen the middle classes everywhere. This is not about the survival of the fittest or having the law of jungle imposed on us. It is about distinguishing between investment and speculation. Investment, as opposed to financial speculation, is a responsible and virtuous activity that benefits society as a whole and stimulates innovation and progress.
Throughout history, freedom of movement and free trade have brought people closer together. Those principles have been at the heart of the European project for 60 years. The European Union negotiates treaties with various partners all over the world, including Canada and Japan. Those treaties include social and environmental provisions. That openness to the world, accompanied by rules and regulations, is the most concrete response we can make to isolationism and protectionism. History has shown us, time and again, that barriers and walls between peoples are illusory — they always give way to our natural thirst for freedom, openness and innovation.
The 2030 Agenda defines an ambitious framework for achieving the Sustainable Development Goals by promoting private initiative, strengthening the rule of law, encouraging education for boys and girls alike, developing agriculture and building on good governance. Those actions constitute the best recipe for preventing conflict and creating a better, fairer and stronger world.
Countries in the South as well as the North are all concerned with the issue of migration. Belgium is a land that welcomes people seeking asylum and fleeing wars and persecution. And we will fight the faithless and lawless traffickers who put women and children in makeshift boats to embark on a journey towards an all too often tragic outcome. We must be on the side of those who suffer. Development in the countries of origin is the key. We must invest in the least developed countries. We remain firmly committed to concluding a global compact for safe, orderly and regular migration by 2018. We advocate for a comprehensive approach that facilitates legal migration and enables people to return to their countries of origin, while ensuring their individual security.
Multilateralism is a robust and reliable engine for building a better world. Coordination and consensus-building are required. However, the essence of the United Nations is sometimes called into question. Globalization generates doubts and fears. Yet multilateralism does not cause such disruptions; on the contrary, it is frequently the best solution to them.
We must respect our independence, but at the same time we must also recognize our interdependence and uphold the virtues of concerted action. We must work tirelessly to build a consensus in which all nations, large and small, have their roles to play and, in that way, have a say. Belgium is fully behind the Secretary-General’s vision for reforming the Organization, not because reform is an end in itself, but because the world today demands more determined and results-oriented action.
Multilateralism is a complex task, with occasional obstacles and frequent frustrations. However, there are also successes of which we speak too little. In Colombia, for example, concerted action has put an end to one of the longest conflicts in the world. Multilateralism also requires a comprehensive, inclusive and sustainable approach. Prevention, conflict resolution and peacebuilding must be seen as part of a continuum. International and regional consultation must also be strengthened. As we know, when regional actors and the United Nations are aligned and working together in the same direction, great things can happen.
In the Great Lakes region of Central Africa, the countries of the region have a decisive role to play. In the Democratic Republic of the Congo, the security situation has deteriorated considerably and the humanitarian crisis is worrying. But even as the debate on the cost of peacekeeping operations has begun, we cannot abandon the Democratic Republic of the Congo. On the contrary, we must support it so that it can anchor itself in an irreversible democratic process, including by holding honest, transparent and inclusive elections. The destinies of Africa and Europe have always been linked. Challenges to one are challenges to the other, whether we are talking about security, migration or even development. We must work to achieve a less complicated relationship, liberated from the demons of the past and functioning on a peer-to-peer level, while we look to the future.
In the Middle East, we continue to advocate for a two-State solution for Israel and Palestine. As far as Syria is concerned, that endless conflict can end only when the international community as a whole shows its political will and develops a genuine common strategy.
Combating impunity and strengthening international justice are at the heart of Belgium’s priorities, and we will continue to work for them An example of such efforts is the amendments to the Rome Statute of the International Criminal Court. We want to encourage cooperation among States in order to combat impunity for the most serious international crimes. In that regard, we call on all States that have not yet done so to support an initiative to launch the negotiation of a new treaty on mutual assistance and extradition.
Our shared goal for the United Nations must be working every day to build an efficient Organization that serves the common interests of the Member States. The key to success lies in the art of compromise and the ability listen actively — and in having the strength of conviction to bring that about. My country’s transparent and constructive attitude is reaping results that benefit everyone. Belgium is a land of compromise. It is in that spirit that we are currently a candidate for a non-permanent seat on the Security Council. Based on our international roots and experience, we are ready to assume the responsibilities of building consensus and acting for peace. As the philosopher Jean-Jacques Rousseau said, man can make his happiness only by working for that of others. We stand ready to get to work.